         Case 1:16-cr-00387-JMF Document 487 Filed 02/11/21 Page 1 of 1

                        ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                     P (718) 514 - 9100
20 VESEY STREET, RM 400                                                        F (917) 210 - 3700
NEW YORK, NY 10007                                                 WOMBLE@ZEMANWOMBLELAW.COM
                                  WWW.ZEMANWOMBLELAW.COM


                                                                            February 11, 2021
BY ECF & EMAIL
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. William Robles
               16 Cr. 387 (JMF)

Dear Judge Furman:

        I write on behalf of William Robles, currently incarcerated at FMC Devens, Massachusetts.
I represented Mr. Robles in the above-referenced matter pursuant to Criminal Justice Act 18 U.S.C.
§3006A, during his 2020 request for compassionate release. I filed the motion on June 30, 2020,
requesting compassionate release for Mr. Robles. That motion was denied on July 17, 2020.

        I respectfully request CJA reappointment to submit a motion requesting reconsideration of
the Court’s denial of our request for compassionate release, as well as a motion requesting, in the
alternative, a reduction to Mr. Garcia’s sentence pursuant to United States v. Brooker, No. 19-
3218, WL 5739712 (2d Cir. Sept. 25, 2020). Should the Court grant this request, I would ask that
reappointment be ordered nunc pro tunc from January 1, 2021, as I have been in contact with Mr.
Robles since the beginning of this year monitoring his medical situation and his conditions of
confinement at FMC Devens.

       Thank you for your consideration of this request.


                                                             Respectfully Submitted,


                                                             Ken Womble
                                                             Zeman & Womble, LLP

Cc: AUSA Jordan Estes                     Application GRANTED. The Clerk of Court is
                                          directed to terminate Doc. #486. SO ORDERED.




                                                           February 11, 2021
